Case 1:18-cv-05088-JBS-KMW Document 42-5 Filed 04/15/19 Page 1 of 2 PageID: 671



 CRAIG CARPENITO                                      Document Electronically Filed
 United States Attorney
 BY: ANNE B. TAYLOR
 Assistant U.S. Attorney
 401 Market Street
 P.O. Box 2098
 Camden, NJ 08101
 (856) 757-5031
 Attorneys for Federal Defendants

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

                                         :
 KEVIN SMITH,                            :
                                         : HONORABLE JEROME B. SIMANDLE
                     Plaintiff,          : HONORABLE KAREN M. WILLIAMS
                                         :
              v.                         : Civil Action No. 18-5088 (JBS) (KMW)
                                         :
 BURLINGTON COUNTY, et al.,              :
                                         : CERTIFICATE OF SERVICE
                     Defendants.         :
                                         :

       I hereby certify that on April 15, 2019, I caused a copy of the Federal

 Defendants’ Notice of Motion, Brief in Support, Declaration of Anne B. Taylor with

 attached exhibits, Proposed Form of Order and this Certificate of Service to be

 electronically filed via ECF, and I have electronically served these documents in

 accordance with the Court’s electronic filing rules on:

       Justin C. Bonus, Esq.
       Justin C. Bonus Attorney at Law
       118-35 Queens Blvd., Suite 400
       Forest Hills, NY 11375
       Attorney for Plaintiff

       Evan H.C Crook, Esq.
       Malamut and Associates, LLC
       457 Haddonfield Road, Suite 500
       Cherry Hill, NJ 08002
       Attorneys for Burlington County, Burlington Township, Burlington Township
       Police Department, and Burlington County Prosecutors Office
Case 1:18-cv-05088-JBS-KMW Document 42-5 Filed 04/15/19 Page 2 of 2 PageID: 672




       John L. Slimm, Esq.
       Marshall, Dennehey, Warner, Coleman & Goggin, PC
       1500 Midlantic Dr., Suite 200
       P.O. Box 5429
       Mount Laurel, NJ 08054
       Attorneys for Burlington Township, Burlington Township Police Department,
       Det. Brandon Roberson, Patrolman Hreso, Det. Dave Brintzinghoffer, Det.
       Christopher Ent, Patrolman Robert Fenimore, Sgt. R. Sullivan, Det. Marc
       Carnivale, and Patrolman Worrell

       Michael Ralph Sarno, Esq.
       Office of the Attorney General for New Jersey
       Tort Litigation and Judiciary Section
       25 Market Street
       P.O. Box 116
       Trenton, NJ 08625
       Attorneys for Burlington County Prosecutors Office, Det. Karen Denelsbeck,
       Det. Michael Wiltsey, Det. M. Sperry, Det. D. Kohler, Det. Joe Cordoma, Det.
       Robert Hageman, Det. S. Craig, Det. M. Regan, Agent Todd Fischer, and Det.
       Tim Horne


                                             s/ Anne B. Taylor
                                             ANNE B. TAYLOR
                                             Assistant U.S. Attorney
